Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed March 23, 2022 is acknowledged.  Claims 1, 9, and 14 are amended.  Claims 1-20 are pending and further considered on the merits.
Response to Amendment
In light of applicant’s amendment, the examiner modifies the grounds of rejection set forth in the office action filed January 11, 2022.
Claim Interpretation
Applicant’s usage of language drawn to an arterial component or venous component are not considered to provide structural weight to the claims since such components, specifically mentioned in claims 1-13, are merely tubing sets and reservoirs capable of connection in an arterial fashion or venous fashion as known in the prior art.  Until such tubing sets/reservoirs are connected to a dialysis system, language drawn to an arterial side or venous side are considered purely functional without a structural counterpart.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brugger et al., US 2006/0173395 (Brugger, IDS) in view of Demers et al., US 2009/0095679 (Demers, of record).
Regarding claim 1, Brugger discloses a blood chamber (REF 66, fig. 1) for hemodialysis (abstract, figs. 1-4) comprising:
A housing (REF 85) defining an interior (REF 66) capable of collecting air from an intended patient’s blood passing through the housing;
A blood outlet port (bottom port connecting to REF 72) for conveying the intended patient’s blood out of the interior of the housing; and
A cap (REF 89) coupled to a gravitational top of the housing, the cap comprising:
A blood inlet port (REF 92) for conveying the intended patient’s blood into the interior of the housing (¶ 0067);
An auxiliary port (REF 91) configured to provide fluid access to the interior of the housing (¶ 0066); and
An access port (REF 90) capable of coupling a syringe for at least one of administering a substance to the interior of the housing from a syringe (¶ 0072).
Brugger does not explicitly disclose the access port being configured for a needleless syringe.  However, Demers discloses that it is common for extracorporeal air traps to provide self-sealing ports in various forms including a self-sealing stopper with a split septum (for needleless syringes), membrane, or other arrangement (¶ 0192).  
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the access port of Brugger to include a needleless access port as described in Demers since it has been shown that such alternatives are equally useful and provide no more than predictable and reliable results, i.e. to maintain sterility within extracorporeal circuits.
Regarding claim 2, Demers further discloses that the needleless access port comprises a split septum-type access port (¶ 0192).
Regarding claim 3, while Brugger (in view of Demers) does not explicitly disclose the needleless access port comprising a luer connection element, Brugger recognizes the advantage and use of luer connections for extracorporeal circuits (¶ 0013, 0032-0034).  It would have been no more than obvious to provide the luer connection element at the access port since it is known to use such connections in extracorporeal circuits and in doing so provide no more than predictable and reliable results, aseptic and quick connection to said extracorporeal circuits.
Regarding claim 7, Brugger (in view of Demers) discloses each of the blood inlet port, the auxiliary port, and needleless access port are rigidly coupled to the cap (fig. 3).
Regarding claim 8, Brugger (in view of Demers) discloses the auxiliary port being configured or capable of connection to any of the recited elements (see “Port 91 connects to pressure monitor line”, ¶ 0066).
Regarding claim 9, Brugger (in view of Demers) is relied upon in the rejection of claim 1 set forth above.  Brugger (in view of Demers) further discloses a blood tubing set comprising a first flexible tube (REF 64) configured to receive blood from an intended patient (via REF 18, ¶ 0060) and to connect to the blood inlet port (REF 92, fig. 3), and a second flexible tube (REF 72) coupled to the blood outlet port and configured to receive blood from the interior of the arterial chamber (fig. 1, ¶ 0063).
Regarding claim 10, Brugger (in view of Demers) discloses the first flexible tube (REF 64) is configured to be operatively coupled to a pump (REF 46, fig. 1).
Regarding claim 11, Brugger (in view of Demers) discloses the second flexible tube (REF 72) is capable of operatively coupling to a pump due to the inherent nature of flexible tubing and its capacity of interfacing with conventional roller pumps known in the art.
Regarding claim 12, Demers further discloses that the needleless access port comprises a split septum-type access port (¶ 0192).
Regarding claim 13, Brugger (in view of Demers) discloses the blood inlet port (REF 92), auxiliary port (REF 91) and needleless access port (REF 90) are positioned in the cap in a triangular arrangement (fig. 2).
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brugger in view of Demers as relied upon in the rejection of claim 1 set forth above, and in further view of Tamari, US 2001/0010802 (Tamari).
Regarding claims 4-6, Brugger (in view of Demers) does not explicitly disclose the needless access port comprising a conduit extending from the cap to at least a 50% height of the interior of the housing.  However, Tamari discloses extracorporeal circuit drip chambers (abstract, fig. 13a) comprising a plurality of access ports having tubes (REF 1304, 1306, 1305) extending within at least 50% of the height of the extracorporeal drip chamber.
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the arterial chamber of Brugger (in view of Demers) to have extending conduits within the chamber as described in Tamari in order to provide efficient air removal within the drip chamber (¶ 0132).
Claim(s) 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brugger in view of Demers as relied upon in the rejections set forth above, and in further view of Utterberg et al., US 5772624 (Utterberg).
Regarding claims 14-15 and 19, Brugger (in view of Demers) is relied upon in the rejection of claims 1 and 9 set forth above.  Brugger (in view of Demers) further discloses a hemodialysis system (fig. 1) comprising a dialyzer (REF 16) having a blood inlet, blood outlet, a dialysate inlet, and a dialysate outlet (fig. 1), an arterial side tubing set (REF 12), and a venous side tubing set comprising the components recited above (REF 14).
While Brugger (in view of Demers) discloses the tubing set installed on the venous side of the dialyzer (as per claim 15), Brugger (in view of Demers) does not explicitly disclose an arterial side tubing set comprising the components recited in claim 14.  However, it is no more than common to utilize drip chambers or reservoirs on both arterial/venous sides of an extracorporeal circuit as seen in Utterberg.  Utterberg discloses blood tubing sets (abstract, fig. 1) having an arterial side (REF 14) and a venous side (REF 18) wherein both arterial/venous sides comprise a drip chamber or reservoir (REF 40, 64, respectively).  
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the tubing set of Brugger (in view of Demers) to replicate the venous side drip chamber on the arterial side tubing set as described in Utterberg since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art where such components are shown to be commonly used and routine in the art (MPEP 2144.04, Section VI, Part B).
Regarding claim 16, Brugger (in view of Demers and Utterberg) discloses a dialysis system further comprising a pump (REF 46).
Regarding claims 17, Utterberg further discloses a dialysis system wherein the pump is coupled to the arterial side tubing set (REF 14) downstream of an arterial chamber (REF 40).
Regarding claim 18, Brugger (in view of Demers and Utterberg) does not explicitly disclose the arterial side blood pump being connected upstream of the arterial chamber.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the blood pump upstream of said component since it has been held that rearranging parts of an invention involves only routine skill in the art (MPEP 2144.04, Section VI, Part C).
Regarding claim 20, Tamari further discloses an extracorporeal drip chamber having a plurality of access ports and associated conduits, where each conduit extends beyond a cap portion into the extracorporeal drip chamber (fig. 13a).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brugger in view of Demers and Utterberg as relied upon in the rejections set forth above, and in further view of Tamari.
Regarding claim 20, Brugger (in view of Demers and Utterberg) does not explicitly disclose the needless access port comprising a conduit extending from the cap to an interior of the housing.  However, Tamari discloses extracorporeal circuit drip chambers (abstract, fig. 13a) comprising a plurality of access ports having tubes (REF 1304, 1306, 1305) extending within at least 50% of the height of the extracorporeal drip chamber.
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the arterial chamber of Brugger (in view of Demers) to have extending conduits within the chamber as described in Tamari in order to provide efficient air removal within the drip chamber (¶ 0132).
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brugger et al., US 2006/0173395.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779

/DIRK R BASS/Primary Examiner, Art Unit 1779